UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2589



DANTE VINCENT CAMASTRO,

                                              Plaintiff - Appellant,

          versus


CITY OF WHEELING, a municipal corporation;
PAUL MCINTIRE; JACK LIPPHART; DAVID KLUG;
RUSTY JEBBIA; DAR ROBINSON; JAMES CURNES;
MICHAEL NAU; CLIFF SLIGAR; ELMER DIETZ; JACK
FELTON; A. E. HENSEN; CANDACE BIPPUS; GERRY
IRISH; WESLEY NEAL; CLIFF RECTOR; MRS. ROBERT
YAHN, Administrator of the Estate of Robert
Yahn, deceased; KEVIN STRYKER; LARRY HOSKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-97-8-5)


Submitted:   February 23, 1999            Decided:   March 19, 1999


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante Vincent Camastro, Appellant Pro Se. Kevin Alston Stryker,
Michael Glenn Gallaway, BURNS, WHITE & HICKTON, Wheeling, West
Virginia; J. D. Miller, Wheeling, West Virginia; Michael Edgar
Hooper, HERNDON, MORTON, HERNDON & YAEGER, Wheeling, West Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dante Vincent Camastro appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint,

dismissing his state law claims, and denying his motion to recuse.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Camastro v. City of Wheeling, No. CA-

97-8-5 (N.D.W. Va. Sept. 29, 1998).   We deny Camastro’s motion for

a stay of appeal while he appeals the defendants’ denial of his

zoning variance application to the Ohio County Circuit Court be-

cause the outcome of that proceeding would not affect our dispo-

sition of his federal claims.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2